EVERETT, Senior Judge
(dissenting):
Once again, the majority has applied the rule of exclusion in Mil.R.Evid. 404(b), Manual for Courts-Martial, United States, 1984, so niggardly that the exceptions have totally engulfed thé rule. The unfortunate aspect of the majority’s trend could not be illustrated more clearly than it is in this case.
To read the majority’s opinion is to infer that the accused’s intent in the acts with his daughter was in issue. Let me be clear: It was not! Indeed, if the acts did occur, the intent is unmistakable from the nature of the acts — which included inserting his fingers in her vagina. Instead, *113appellant defended against the indecent-acts charge by outright denying the acts. Accordingly, the only issue contested at trial was whether the acts occurred at all. Under these circumstances, evidence that purported to reflect appellant’s intent was not admissible. United States v. Ferguson, 28 MJ 104, 109 (CMA 1989).
The evidence is also not admissible to show common scheme or plan. Quite simply, there are not enough unique features shared by the alleged acts with appellant's daughter and those that supposedly occurred with Melissa. See United States v. Brannan, 18 MJ 181 (CMA 1984). Appellant’s daughter complained that her father came into her room on two occasions; rubbed her back, belly, breasts, and buttocks; inserted his finger into her vagina; and left. Melissa testified that appellant entered her room on various occasions, lifted her nightgown, touched her breasts, sometimes kissed her from the neck to her navel, and sometimes rubbed the outside of her legs. Not only is there no hallmark activity that is so unique or bizarre that it shows a common scheme or plan, but also there is virtually no similarity at all other than the acts occurred in the girls’ rooms and involved rubbing. This kind of activity is generic to child sexual abuse; and, accordingly, Melissa’s testimony proves nothing in the way of a common scheme or plan. United States v. Ferguson, supra at 109.
Finally, Melissa’s testimony should not have been admitted to bolster the daughter’s testimony. In relying in part on this rationale, the military judge cited United States v. Cuellar, 27 MJ 50 (CMA), cert. denied, 493 U.S. 811, 110 S.Ct. 54, 107 L.Ed.2d 23 (1989). Correctly, the court below found the ruling in this regard to be erroneous. 30 MJ 815, 820 (1990). Nothing in Cuellar permits admission of uncharged misconduct to bolster generally a victim’s testimony.
Recall that the only issue contested at trial was whether the acts of which appellant’s daughter complained had occurred at all. The only role served by Melissa’s evidence was to suggest that, because Bender acted in a certain way on one occasion (with Melissa), he likely acted the same way subsequently (with his daughter). That, precisely, is what Mil.R.Evid. 404 prohibits. That, precisely, is what the majority permits — in unmistakable violation of Mil.R.Evid. 404. I cannot concur in such action.